Exhibit 10.96

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

EIR SUPPLY AGREEMENT

dated August 6, 2012

by and between

ALFA WASSERMANN S.P.A.

and

SALIX PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

RECITALS

     1   

ARTICLE 2

  

CERTAIN DEFINITIONS

     2   

ARTICLE 3

  

SUPPLY OF EIR PRODUCTS

     8   

3.1

  

Supply of Products

     8   

3.2

  

Specifications

     8   

3.3

  

Packaging

     9   

3.4

  

Alfa’s Obligations

     9   

3.5

  

Selection of Manufacturers

     9   

3.6

  

Salix’s Obligations

     10   

3.7

  

Compliance with Applicable Laws

     11   

3.8

  

Retention of Manufacturing Records and Samples

     11   

3.9

  

Regulatory Cooperation of Alfa

     12   

3.10

  

Maintenance of Manufacturing Facility

     12   

3.11

  

Recalls and Withdrawals

     13   

3.12

  

Shortages

     13   

ARTICLE 4

  

TERMS AND CONDITIONS OF SUPPLY

     14   

4.1

  

Pricing

     14   

4.2

  

Shipping Terms

     14   

4.3

  

Payment Terms

     14   

4.4

  

Taxes

     14   

4.5

  

Samples

     15   

ARTICLE 5

  

ORDERS

     15   

5.1

  

Delivery Date Lead Time

     15   

5.2

  

Forecasts

     15   

5.3

  

Orders

     15   

ARTICLE 6

  

QUALITY ASSURANCE

     16   

6.1

  

Quality Agreement

     16   

6.2

  

Quality Assurance

     16   

ARTICLE 7

  

WARRANTIES AND INSPECTION

     16   

7.1

  

Alfa Warranties

     16   

7.2

  

Inspection Rights

     17   

7.3

  

Reporting

     18   

7.4

  

Quality Control Evaluation and Non-Conforming Product

     18   

7.5

  

Safety Data Exchange Agreement

     20   

ARTICLE 8

  

INDEMNIFICATION AND DAMAGES

     20   

8.1

  

In Favor of Salix

     20   

8.2

  

In Favor of Alfa

     20   

8.3

  

Notice; Defense

     21   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

8.4

  

Right to Participate in Defense

     22   

8.5

  

Insurance

     22   

8.6

  

Limitations on Liability

     22   

ARTICLE 9

  

INTELLECTUAL PROPERTY AND IMPROVEMENTS

     23   

9.1

  

License to Alfa

     23   

9.2

  

No Transfer of Intellectual Property Rights

     23   

9.3

  

Manufacturing Records and Process Improvements

     23   

ARTICLE 10

  

CONFIDENTIALITY

     23   

10.1

  

Salix’s Obligations

     23   

10.2

  

Alfa’s Obligations

     24   

10.3

  

Exceptions to Confidentiality and Non-Disclosure Obligations

     24   

10.4

  

Permitted Disclosures

     25   

10.5

  

Return of Confidential Information

     26   

10.6

  

Injunctive Relief

     26   

10.7

  

Disclosure of Agreement

     26   

ARTICLE 11

  

LICENSE TO MANUFACTURE

     27   

ARTICLE 12

  

TERMINATION

     27   

12.1

  

Term

     27   

12.2

  

Termination

     27   

12.3

  

Survival

     28   

ARTICLE 13

  

FORCE MAJEURE

     28   

ARTICLE 14

  

DISPUTE RESOLUTION

     28   

14.1

  

Good Faith Discussions

     28   

14.2

  

Arbitration

     29   

14.3

  

Exceptions

     29   

ARTICLE 15

  

ASSIGNMENT

     30   

15.1

  

Binding Effect

     30   

15.2

  

Assignment by Alfa

     30   

15.3

  

Assignment by Salix

     30   

ARTICLE 16

  

ENTIRE AGREEMENT AND MODIFICATION

     30   

ARTICLE 17

  

LANGUAGE AND GOVERNING LAW

     30   

17.1

  

English Language

     30   

17.2

  

Governing Law

     30   

ARTICLE 18

  

WAIVER

     31   

ARTICLE 19

  

NOTICES

     31   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 20

  

SEVERABILITY

     32   

ARTICLE 21

  

HEADINGS AND CONSTRUCTION

     33   

21.1

  

Headings

     33   

21.2

  

References

     33   

21.3

  

Rules of Construction

     33   

ARTICLE 22

  

COUNTERPARTS

     33   

ARTICLE 23

  

MUTUAL DRAFTING

     33   

ARTICLE 24

  

THIRD PARTY RIGHTS

     33   

ARTICLE 25

  

RELATIONSHIP OF THE PARTIES

     34   

ARTICLE 26

  

PERFORMANCE BY AFFILIATES

     34   

ARTICLE 27

  

FURTHER ASSURANCE

     34   

ARTICLE 28

  

SUBCONTRACTORS

     34   

EXHIBIT A

  

-     Patents

  

EXHIBIT B

  

-     Pricing Methodology

  

 

- iii -



--------------------------------------------------------------------------------

EIR SUPPLY AGREEMENT

EIR SUPPLY AGREEMENT (this “Agreement”) dated August 6, 2012 (the “Effective
Date”) by and between Alfa Wassermann S.p.A., a corporation incorporated under
the laws of Italy (“Alfa”), and Salix Pharmaceuticals, Inc., a corporation
incorporated under the laws of the State of California, United States of America
(“Salix”) (each, a “Party” and, collectively, the “Parties”).

WITNESSETH:

WHEREAS, simultaneously with the execution of this Agreement, Alfa and Salix are
entering into (a) an Amended and Restated License Agreement (the “Amended and
Restated License Agreement”) which amends and restates in its entirety a certain
License Agreement entered into by the Parties, dated June 24, 1996 (the “1996
License Agreement”), and which provides in part for (i) the license by Alfa to
Salix of certain patent rights and unpatented technology rights pertaining to
the EIR Formulation for the purpose of enabling Salix to sell Rifaximin Products
with the EIR Formulation in the Field in the Salix Territory, and (ii) the
development of a Rifaximin Product having the EIR Formulation for the treatment,
prevention or amelioration of Crohn’s disease (the “Crohn’s EIR Product”), and
(b) an Amendment to the Supply Agreement between Alfa and Salix, dated June 24,
1996, as amended [*], dealing with Alfa’s supply to Salix of rifaximin; and

WHEREAS, pursuant to the terms of the Amended and Restated License Agreement,
the Parties have agreed that Alfa shall be the exclusive supplier to Salix of
Rifaximin Products with the EIR Formulation, including the Crohn’s EIR Product,
following the development of such products and the grant of regulatory approval
in the Salix Territory for the sale and use of such products;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereby agree as follows:

ARTICLE 1

RECITALS

It is acknowledged and agreed that the recitals to this Agreement and the
Exhibits to this Agreement form an integral part hereof and are expressly
incorporated in this Agreement.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

ARTICLE 2

CERTAIN DEFINITIONS

The following words and expressions used in this Agreement shall have the
following meanings:

(a) “Affiliate(s)” means with respect to Alfa or Salix, as the case may be, any
Person or other entity that directly or indirectly controls, is controlled by or
is under common control with such Party. For the purpose of this definition,
“control” means the (i) possession of the power to direct or cause the direction
of the management and policies of such Party, whether through ownership of
voting securities, by contract or otherwise or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of such Party.

(b) “Alfa Indemnified Party” has the meaning set forth in Section 8.2.

(c) “Alfa Know-How” means all Know-How Controlled by Alfa or its Affiliates or
Sublicensees as of the date hereof or at any time during the Term of this
Agreement pertaining to Manufacturing, whether or not patented or patentable,
but only to the extent not claimed in or covered by any published or otherwise
publicly available Alfa Licensed Patent.

(d) “Alfa Licensed Patents” means

(i) all Patents listed in Exhibit A and any continuations,
continuations-in-part, provisionals, converted provisionals and continued
prosecution applications, divisionals, reexaminations, reissues, revalidations,
substitutes, extensions, and renewals of any of the foregoing Patents or
applications, including any Patents or patent applications claiming priority to
such Patents or patent applications; and

(ii) all Patents that are Controlled by Alfa or its Affiliates or Sublicensees
as of the date hereof or at any time during the Term pertaining to
Manufacturing.

(e) “Alfa Licensed Product” means a Rifaximin Product which at any time during
the Term is covered by or uses or employs one or more rights within the Alfa
Technology Rights or Joint Technology Rights.

(f) “Alfa Technology Rights” means the Alfa Licensed Patents and the Alfa
Know-How.

(g) “Batch” means a uniquely or identifiable quantity of Product which has been
processed in one process or series of processes to the extent that such quantity
could be expected to be homogenous.

(h) “Business Day” means any day other than a Saturday or Sunday on which
banking institutions in both New York, New York and Bologna, Italy are open for
the conduct of routine banking business at their counters in the said cities.

 

- 2 -



--------------------------------------------------------------------------------

(i) “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31.

(j) “Certificate of Analysis” means a document signed by the Manufacturer
stating and confirming that the Product to which such document refers has been
Manufactured in accordance with the Specifications for such Product and cGMP.

(k) “cGMP” means the current Good Manufacturing Practice standards promulgated
or endorsed by the FDA or other Regulatory Authorities, including those
procedures expressed or implied in the Marketing Approvals and other regulatory
filings made with the Regulatory Authorities.

(l) “CMC Data” means the chemistry, manufacturing and controls data required by
applicable law to be included in a New Drug Application (“NDA”) (as defined in
the FFDCA and the regulations promulgated thereunder) for a Product.

(m) “Compound” means the chemical compound known as “rifaximin”, which is [*].
For the avoidance of doubt, [*] shall constitute Compound.

(n) “Confidential Information” means all information provided by or on behalf of
one Party to the other Party, whether before or after the Effective Date,
including original documents, patent applications, data analysis, drawings,
models, samples, compounds, devices, specifications, flow sheets, descriptions,
submissions to Regulatory Authorities, and other tangible material and copies
thereof, whether or not such information is identified as confidential or
proprietary.

(o) “Control” means, with respect to any Intellectual Property right, trademark
or trade name, possession of the right, whether directly or indirectly, and
whether by ownership, license or otherwise (other than by operation of any
license and other grants hereunder, under the Amended and Restated License
Agreement, or under the Trademark License Agreements), to assign or grant a
license, sublicense or other right to or under such Intellectual Property right,
trademark or trade name as provided for herein or any other agreement or other
instrument contemplated hereby without violating the terms of any agreement or
other arrangement with any third party.

(p) “Crohn’s EIR Product” has the meaning set forth in the preamble hereof.

(q) “Designated Expert” has the meaning set forth in Section 4.1.

(r) “EIR Formulation” means the Compound in the form of extended intestinal
release, [*], including the descriptions set forth in the patent applications
listed in Exhibit A.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 3 -



--------------------------------------------------------------------------------

(s) “Excluded Lists” means (i) the U.S. Department of Health and Human Service
and Office of Inspector General’s List of Excluded Individuals/Entities that are
excluded from participation in Medicare, Medicaid and all other Federal health
care programs and (ii) the Excluded Parties List System maintained by the U.S.
General Services Administration.

(t) “Exploit” means, in respect of a particular pharmaceutical product, to make,
have made, import, use, sell or offer for sale, including to research, develop,
commercialize, register, Manufacture, have Manufactured, hold or keep (whether
for disposal or otherwise), use, have used, export, transport, distribute,
promote, or otherwise dispose of such product, and “Exploitation” means the act
of Exploiting a product or process.

(u) “FDA” means the United States Food and Drug Administration or any successor
agency.

(v) “FFDCA” has the meaning set forth in Section 7.1(g).

(w) “Field” means the prevention, treatment, amelioration, diagnosis or
monitoring of human (i) gastrointestinal and respiratory tract diseases and
conditions and (ii) hepatic encephalopathy.

(x) “ICC” has the meaning set forth in Section 14.2.

(y) “Intellectual Property” means any rights in any invention, whether or not
patentable, discovery, Know-How, Patent, copyright, trade secret or trademark or
any other proprietary information protectable by statutory provision or common
law doctrine, but specifically excluding trademarks and trade names.

(z) “Know-How” means any and all data, information, technology, specifications,
processes, methods, designs, Raw Materials, results, assistance, trade secrets,
special ability, formulations, compositions, discoveries, developments and
Manufacturing techniques (in the case of all of the foregoing whether or not
confidential, proprietary and whether in written, electronic or any other form
now known or hereafter developed during the Term).

(aa) “Legal Requirements” has the meaning set forth in Section 3.2(a).

(bb) “Losses” has the meaning set forth in Section 8.1.

(cc) “Manufacture”, “Manufacturing” and “Manufactured” mean, in respect of a
particular pharmaceutical product, and without limitation, all activities
related to the production, manufacture, processing, formulation, filling,
finishing, packaging, labeling, shipping, handling, holding, storage and
warehousing of such product or any intermediate thereof, including process
development, process qualification and validation, scale-up, pre-clinical,
clinical and commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality control.

 

- 4 -



--------------------------------------------------------------------------------

(dd) “Manufacturers” means the manufacturers designated by Alfa to perform
Manufacturing on behalf of Alfa (which, for the avoidance of doubt, may, but is
not required to, include Alfa or one of its Affiliates as a designated
manufacturer), which manufacturers shall be changed only as provided in
Section 3.5.

(ee) “Manufacturing Deadline” has the meaning set forth in Section 3.5.

(ff) “Manufacturing Facility” means, the plant(s) where the Products shall be
Manufactured for the purposes of supplying Salix hereunder.

(gg) “Marketing Approval” means, with respect to a particular pharmaceutical
product and a particular country or other jurisdiction, any and all approvals,
registrations, certificates, licenses or authorizations of any Regulatory
Authority necessary to Commercialize such product in such country or
jurisdiction, including, where applicable, (i) pricing or reimbursement approval
in such country or jurisdiction, (ii) pre- and post-approval manufacturing and
marketing authorizations (including any prerequisite marketing approval),
(iii) drug naming approvals and product labeling approval, and (iv) technical,
medical and scientific licenses.

(hh) “Net Sales” means [*].

With respect to sales of a Crohn’s EIR Product or Other EIR Product which is
sold as a combination product containing at least one other active
pharmaceutical ingredient (“API”) beside the Compound, Net Sales shall be
calculated on the basis of [*]:

(i) [*], or

(ii) [*].

If the other API(s) included in the combination product are not sold by Salix,
Net Sales for the combination product shall be calculated by [*].

If a Crohn’s EIR Product or Other EIR Product is not sold on arm’s length terms
but is used or otherwise disposed of on a commercial basis by a Third Party, the
price that would have been charged (after the deductions set forth above) on an
arm’s length sale in such country shall be deemed the Net Sales for the sale of
such Crohn’s EIR Product or Other EIR Product, provided that any Crohn’s EIR
Product or Other EIR Product supplied and used in clinical trials or for other
research or development activities or reasonably and customarily supplied for
promotional care purposes as samples or for charitable or indigent care purposes
shall not be treated as being disposed of on a commercial basis and shall be
ignored for the purpose of calculating Net Sales.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 5 -



--------------------------------------------------------------------------------

(ii) “Other EIR Products” means Rifaximin Products containing the EIR
Formulation, but excluding the Crohn’s EIR Product.

(jj) “Patents” means all national, regional and international patents and patent
applications, including provisional patent applications, utility models, petty
patents, design patents, certificates of invention and other similar rights,
so-called pipeline protection, any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions.

(kk) “Person” means any individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

(ll) “Process Improvements” means all improvements, modifications or adaptations
to any process employed by Alfa or any Manufacturer used in Manufacturing.

(mm) “Products” means finished pharmaceutical products employing the EIR
Formulation for the treatment of indications within the Field. For clarity,
Products shall include only the Crohn’s EIR Product and Other EIR Products.

(nn) “Putting into Commerce” means the date of the first commercial sale to
third parties (excluding sublicensees) of a Product by or on behalf of Salix or
any Sublicensees of Salix under the terms of the Amended and Restated License
Agreement made in any part of the Salix Territory after all relevant Marketing
Approvals shall have been granted by the relevant Regulatory Authorities in
respect of the Products in such part of the Salix Territory.

(oo) “Quality Agreement” has the meaning set forth in Section 6.1, as such
agreement shall be amended from time to time.

(pp) “Raw Materials” means the raw materials stated in the Specifications and
any other raw material ingredients and excipients and packaging or other
components needed for Manufacturing.

(qq) “Regulatory Approval” means, in respect of a particular country, the
technical, medical and scientific licenses, registrations, authorizations and
approvals of any Regulatory Authority necessary for the development, clinical
testing, Manufacture, distribution, marketing, promotion, offering for sale,
use, import, export, sale or other commercialization of a drug product in such
country, including Marketing Approvals, NDAs, Product License Approvals (“PLA”),
Investigational New Drug (“IND”) applications, biologic license applications,
supplements and amendments, pre- and post-approvals, pricing or reimbursement
approvals, drug naming approvals, product labeling approvals, and drug master
files.

 

- 6 -



--------------------------------------------------------------------------------

(rr) “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entity, including the FDA and
HPFB, regulating or otherwise exercising authority with respect to the
development, commercialization, Manufacturing and promotion (including the
determination of pricing/reimbursement) of pharmaceutical products in the Salix
Territory.

(ss) “Rifaximin Product” means any pharmaceutical, biological or other
composition, preparation or other type of product (including any
over-the-counter product) that contains the Compound (including any such product
that contains the Compound together with one or more other active ingredients
(which may be either combined in a single formulation or bundled with separate
formulations but sold as one product)).

(tt) “Salix Indemnified Party” has the meaning set forth in Section 8.1.

(uu) “Salix Know-How” means all Know-How Controlled by Salix or its Affiliates
or Sublicensees as of the date hereof or at any time during the Term of this
Agreement pertaining to Manufacturing, whether or not patented or patentable,
but only to the extent not claimed in or covered by any published or otherwise
publicly available Salix Licensed Patent.

(vv) “Salix Licensed Patents” means all Patents that are Controlled by Salix or
its Affiliates or Sublicensees as of the date hereof or at any time during the
Term pertaining to Manufacturing.

(ww) “Salix Technology Rights” means the Salix Licensed Patents and the Salix
Know-How.

(xx) “Salix Territory” means the United States (including its territorial
possessions, territories and the Commonwealth of Puerto Rico) and Canada.

(yy) “Specifications” means the specifications for each Product as identified in
the respective regulatory filings (i.e. IND, NDA, etc.) for procedures, Raw
Materials, Standards, and quality control testing to ensure compliance of
Manufacturing with the Product requirements, as the same may be changed from
time to time pursuant to the procedures set forth in Section 3.2, which shall be
incorporated in this Agreement by this reference and made a part hereof as if
fully restated herein.

(zz) “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by a Party under the license grants under the Amended and Restated
License Agreement or that was granted a similar sublicense under the 1996
License Agreement.

(aaa) “Term” has the meaning set forth in Section 12.1.

Capitalized terms used in this Agreement and not otherwise defined have the
meanings set forth in the Amended and Restated License Agreement.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 3

SUPPLY OF EIR PRODUCTS

3.1 Supply of Products. Subject to the terms hereof, Salix hereby appoints Alfa
as its exclusive manufacturer for all of Salix’s requirements of the Products
for sale by Salix pursuant to the Amended and Restated License Agreement in the
Salix Territory within the Field, and Alfa accepts such appointment. During the
Term, Alfa or another Manufacturer shall Manufacture each Product for Salix in
accordance with each Product’s respective Specifications, and Salix shall
acquire all of its commercial requirements for the Products from Alfa. Alfa
shall have the right to appoint [*] or more Manufacturers for the Products as
contemplated in Section 3.5, but shall remain primarily responsible for the
supply of the Products to Salix in compliance with the terms of this Agreement.

3.2 Specifications. The Specifications for each Product shall be agreed upon in
writing by the Parties and incorporated into this Agreement. The Specifications
may be modified from time to time as set forth below:

(a) If either Alfa or Salix determines that it is necessary to amend, modify or
supplement the Specifications, the Manufacturing process, or the test methods
for any Product in order for such Product to comply with any Regulatory Approval
for the Product, request from any Regulatory Authority, cGMP or changes in any
applicable law or regulation (collectively, “Legal Requirements”), the Parties
shall discuss in good faith whether any such amendment, modification or
supplement to the Specifications is required, and if so, the manner in which the
amendment, modification or supplement will be implemented. Salix promptly shall
provide Alfa with appropriate documentation relating to any such changes to the
Specifications or Manufacturing process that it believes are necessary.

(b) Except to the extent required to comply with any Legal Requirement, Alfa
shall not amend, modify or supplement the Specifications, the Manufacturing
process, or the test methods for the Product or any Raw Materials used in
connection with Manufacturing Product, without the prior written consent of
Salix, such approval not to be unreasonably withheld or delayed.

(c) Salix shall reimburse Alfa for reasonable expenses that are actually
incurred by Alfa in connection with any material amendment, modification or
supplement of the Specifications or the Manufacturing process for the Product
necessitated by a Legal Requirement, including reasonable costs of capital
equipment and process upgrades and obsolescence of Raw Materials,
goods-in-process, and finished goods not suitable for other use in the business
or operations of Alfa or any of its Affiliates;

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 8 -



--------------------------------------------------------------------------------

provided, however, that Salix’s liability for such reimbursement shall be
limited to levels of inventory that are consistent with the most recent forecast
and binding orders submitted by Salix; and further provided, that Salix and Alfa
shall engage in good faith discussions regarding the amount of such expenses.

(d) Alfa shall be solely responsible for any and all increased costs or expenses
incurred by it or Salix as a result of any amendment of the Specifications or
the Manufacturing process for Product requested by Alfa and consented to in
writing by Salix.

No change to the Specifications for a Product shall be implemented unless the
prior written approval of the Regulatory Authorities to the change, if and to
the extent required, has been obtained.

3.3 Packaging.

(a) Salix shall select the packaging requirements for each Product for the Salix
Territory, subject to approval by the relevant Regulatory Authorities. Salix
shall provide all artwork for labels to Alfa. Alfa shall be responsible for
imprinting the lot numbers and expiration dates on the label for each Product.
In the event Salix makes changes to Product labeling thereafter, Salix shall pay
Alfa the costs of unused Salix specific packaging materials for the Product to
the extent that such packaging materials were intended to meet Salix’s most
recent forecast for the succeeding [*] months. Salix shall provide Alfa with at
least [*] days lead time to implement any changes to Product packaging that
Salix requests.

(b) The Manufacturers shall have the right to subcontract the packaging of the
Products.

3.4 Alfa’s Obligations. Alfa, at its sole expense, shall provide all labor,
utilities, equipment, Raw Materials and components necessary for Manufacturing,
shipping and storage of the Products. The Products shall be Manufactured by
Manufacturers to the Specifications for each Product. The Manufacturer shall
retain such Manufacturing records and samples of the Products as set forth in
Section 3.8.

3.5 Selection of Manufacturers. Alfa shall qualify at least [*] Manufacturers
for the Products, one of which shall be qualified prior to the date on which the
FDA is expected to approve the NDA for the first Product, and the other shall be
qualified not later than[*] months after the date on which the FDA approves the
NDA for the first Product (the “Manufacturing Deadline”), and shall at all times
thereafter during the Term ensure that there are at least [*] sources of supply
of the Products available to Salix pursuant to the terms of this Agreement that
are fully qualified to Manufacture the Products pursuant to FDA regulations. In
selecting the Manufacturers and the Manufacturing Facilities,

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 9 -



--------------------------------------------------------------------------------

Alfa shall give consideration that the purpose of having a [*] source of supply
is to be able to maintain supply of the Products in the event that Manufacturing
is interrupted at the other Manufacturing Facility. Subject to the previous
sentence, the prior written notice to Salix and receipt of any necessary
approvals of the Regulatory Authorities, Alfa may designate and change either or
both Manufacturers or the Manufacturing Facilities. If Alfa fails to qualify [*]
of the Products by [*], then Salix may deliver a written notice of such breach
to Alfa. In the event that Alfa has been making Commercially Reasonable Efforts
to qualify the [*] prior to [*], Alfa shall have up to an additional [*] months
from its receipt of such notice to qualify [*], provided that Alfa continues to
use Commercially Reasonable Efforts to so qualify [*] during such [*]-month
period. In such case, Alfa shall keep Salix informed of all material
developments pertaining to the qualification of [*] Facility. If Alfa does not
qualify [*] by the end of such [*] month period or fails to use Commercially
Reasonable Efforts to qualify [*] prior to or following [*], then Salix may
designate and qualify a party of its own selection to Manufacture Products for
Salix and commit to purchasing not more than [*] percent ([*]%) of its
requirements from such manufacturer for a commercially reasonable period of
time. If Alfa subsequently notifies Salix that Alfa has qualified [*] and
establishes to Salix’s reasonable satisfaction that Alfa’s Manufacturers are
capable of fulfilling [*] percent ([*]%) of Salix’s requirements of the
Products, then Salix shall use Commercially Reasonable Efforts to resume
purchasing [*] of its requirements of the Products from Alfa as soon as
practicable, subject to any commitment that Salix may have made to a Third Party
supplier consistent with the preceding sentence and without any requirement that
Salix purchase duplicate supplies of the Products. In the event that Alfa ceases
to supply the Products to Salix under this Agreement and such failure continues
for a period of [*] consecutive months, Salix shall have a step-in right to
assume Alfa’s rights and obligations under any agreement with such other
Manufacturers to ensure that there are at least [*] sources of supply of the
Products available to Salix pursuant to the terms of this Agreement that are
fully qualified to Manufacture the Products pursuant to FDA regulations.
Notwithstanding anything to the contrary set forth above, the Parties recognize
that that in certain circumstances there may not be a need for [*] of supply of
the Products and that the Steering Committee may at any time determine by mutual
agreement that only [*] is required. For the avoidance of doubt, Salix shall
have the right to exercise the manufacturing license granted to Salix by Alfa
pursuant to Section 4.1.7 of the Amended and Restated License Agreement as and
to the extent necessary to exercise its rights under this Section 3.5.

3.6 Salix’s Obligations. Salix shall:

(a) sell and distribute Products supplied hereunder only in accordance with
applicable law; and

(b) notify Alfa of any special requirements in respect of record keeping that
may be necessary for Alfa to comply with legal or regulatory requirements in the
Salix Territory and its obligations hereunder.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 10 -



--------------------------------------------------------------------------------

3.7 Compliance with Applicable Laws. Alfa shall comply, and shall cause each of
its Raw Materials suppliers and each Manufacturer to comply, with cGMP and all
other applicable laws in all material respects in carrying out the Manufacturing
of Raw Materials and Product, including, to the extent applicable, those
relating to environmental matters, public health, wages, hours and conditions of
employment, subcontractor selection, discrimination and occupational
health/safety. The Parties agree that no child, or any form of forced or
involuntary, labor shall be utilized in the Manufacture of the Product or any
component or intermediate thereof or services under this Agreement. Upon Salix’s
request (which may be made at such times that Salix reasonably believes that it
has good reason to ask for confirmation of Alfa’s compliance), Alfa shall
certify in writing its compliance with this Section 3.7.

3.8 Retention of Manufacturing Records and Samples.

(a) Alfa shall, and shall cause each Manufacturer to, generate (as and to the
extent required by applicable law), retain and maintain, both during the Term
and thereafter:

(i) all records necessary to comply with cGMP and all other applicable law
relating to the Manufacture of the Product or any component or intermediate
thereof;

(ii) all Manufacturing records, standard operating procedures, equipment log
books, batch manufacturing records, laboratory notebooks and all raw data
relating to the Manufacturing of the Product and any component or intermediate
thereof;

(iii) samples of each Batch and Raw Materials. Samples shall include a quantity
of representative material of each Batch and Raw Materials sufficient to perform
at least full duplicate quality control testing, and shall specify the dates of
Manufacture and packaging thereof. Samples so retained shall be selected at
random from either final container material or from bulk and final containers;
provided that they include at least one final container as a final package, or
package-equivalent of such filling of each Batch. Such sample shall be stored at
temperatures and under conditions which will maintain the identity and integrity
of the relevant sample; and

(iv) such other records and samples as Salix reasonably may require in order to
ensure compliance by Alfa with the terms of this Agreement and applicable law.

(b) Without prejudice to Alfa’s obligations pursuant to Section 3.8(a), Alfa
shall, and shall cause each Manufacturer to, diligently complete the master
batch record for each Product during the Manufacture of such Product.

 

- 11 -



--------------------------------------------------------------------------------

(c) All materials, samples, records and other items referred to in Sections
3.8(a) and 3.8(b) shall be retained by Alfa for the longer of (i) such period as
may be required by cGMP and all other applicable law and (ii) [*] years.

3.9 Regulatory Cooperation of Alfa. Alfa shall cooperate, and shall cause each
Manufacturer to cooperate, with any reasonable requests for assistance from
Salix with respect to obtaining and maintaining any and all Regulatory Approvals
required in connection with the sourcing of the Products by Salix hereunder and
the sale of the Products in the Salix Territory, including by:

(a) at Alfa’s own cost, making its (and each of its Manufacturers’) relevant
employees, consultants and other staff available upon reasonable notice during
normal business hours to attend meetings where there may be substantive
discussions with Regulatory Authorities related to obtaining approval of a
Product in the Salix Territory at which Alfa’s and/or the Manufacturer’s
attendance is required or would be useful, including any Marketing Approval and
supplements and amendments thereto;

(b) at Alfa’s own cost, except for Alfa’s reasonable, documented out-of-pocket
expenses, which shall be reimbursed by Salix, making its (and each of its
Manufacturers’) relevant employees, consultants and other staff available upon
reasonable notice during normal business hours to attend meetings where there
may be substantive discussions with Regulatory Authorities concerning Raw
Materials or Product or any component or intermediate thereof but unrelated to
matters subject to Section 3.9(a) at which Alfa’s and/or the Manufacturer’s
attendance is required or would be useful; and

(c) at Alfa’s own cost, disclosing and making available to Salix (subject to
ARTICLE 10), in whatever form Salix may reasonably request, copies of all
Manufacturing and quality control data, CMC Data and other information related
to Raw Materials or Products and the Manufacturing process therefor as is
reasonably necessary or desirable to prepare, file, obtain and maintain any
Regulatory Approval required in connection with the sale of Product in the Salix
Territory.

3.10 Maintenance of Manufacturing Facility.

(a) Except as otherwise approved in writing by Salix, Alfa or a Manufacturer
shall Manufacture Product exclusively at the Manufacturing Facility(ies).

(b) Alfa shall ensure that any and all licenses, registrations, and Regulatory
Authority approvals required by applicable law to be obtained in connection with
any Manufacturing Facility and equipment used in connection with the Manufacture
of Product by Alfa or any Manufacturer so as to permit Alfa or any Manufacturer
to Manufacture Product and supply it to Salix as contemplated hereunder have
been obtained and are in all respects current and in full force and effect.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 12 -



--------------------------------------------------------------------------------

(c) Alfa shall at all times during the Term maintain, and shall cause each
Manufacturer to maintain, the Manufacturing Facility(ies) and such equipment in
a state of repair and operating efficiency consistent with the requirements of
the Specifications, the Regulatory Approvals, cGMP and all other applicable law.

(d) Alfa shall maintain, and shall cause each Manufacturer to maintain, in the
Manufacturing Facility(ies) adequate and segregated holding accommodations for
the Product manufactured for Salix hereunder as and to the extent required by
the Specifications, the Regulatory Approvals, cGMP and all other applicable law.

(e) Alfa shall, and shall cause each Manufacturer to, only use disposal services
or sites that are in compliance with applicable law in all material respects.

3.11 Recalls and Withdrawals. Alfa promptly shall reimburse Salix for all costs
incurred by Salix in connection with recalls, market withdrawals, and returns
and destruction of Product as and to the extent such recalls, market
withdrawals, and returns and destruction of Product result from Alfa’s breach of
its obligations under this Agreement or negligence or willful misconduct. In the
event Alfa files for protection from creditors under applicable bankruptcy laws
or becomes subject to an involuntary bankruptcy proceeding, makes an assignation
for the benefit of creditors, becomes insolvent or takes any equivalent measures
in any relevant jurisdiction, Salix shall have the right to offset any costs it
incurs of the type described in this Section 3.11 against any payment owed by
Salix to Alfa under this Agreement.

3.12 Shortages. In the event that the amount of Product (or any component
thereof) which Alfa (or any Manufacturer) Manufactures is less than the amount
required to meet the requirements of all Persons permitted to be supplied
Product (or any component thereof) by Alfa the total supply of Product (or any
component thereof) Manufactured by Alfa (or any Manufacturer) shall be
apportioned in such manner as Alfa shall determine in its reasonable discretion,
taking into consideration the country-by-country percentage of total worldwide
demand for the Products over the [*] month period immediately preceding the
submission of a Salix purchase order for Products that the Manufacturers are
unable to fulfill due to shortages.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 4

TERMS AND CONDITIONS OF SUPPLY

4.1 Pricing. The price to be paid by Salix to Alfa for the Crohn’s EIR Product
shall be determined by the Parties pursuant to the methodology set forth in
Exhibit B, which is based on the pricing set forth in the report of [*] to Alfa,
dated [*], pertaining to the valuation of the Crohn’s EIR Product, and shall
also take into account the cost of any special packaging requirements requested
by Salix. Pricing for other Products shall be based on a similar formula but
shall be determined by agreement of the Parties. If the Parties are unable to
agree on the price for the supply of a Product, then the price shall be
determined by a third party having expertise in such matters that is mutually
acceptable to Salix and Alfa (the “Designated Expert”), whose decision shall be
binding on the Parties. The fees charged by the Designated Expert for any
service required under this Section 4.1 shall be equally shared by the Parties.
The pricing for each Product shall be set forth in an addendum to this Agreement
to be entered into by the Parties prior to the date when all Marketing Approvals
in the United States for such Product have been obtained.

4.2 Shipping Terms. All shipments of Products pursuant to this Agreement shall
be made Ex Works (INCOTERMS 2010). Title and risk of loss shall be deemed to
have passed to Salix when the Product is delivered to a common carrier at the
Manufacturer’s warehouse. All Product shall be labeled in accordance with
applicable law and packed for shipping in accordance with packing instructions
provided by Salix. Salix may designate in its purchase orders the carrier that
it requires the Manufacturer to use, provided that any additional expense
incurred by the Manufacturer attributable to the use of such carrier shall be
added to the invoice price for the Products.

4.3 Payment Terms. Salix shall pay each invoice delivered by Alfa in respect of
a shipment of Product within [*] days after the date Salix completes its initial
inspection of a shipment as contemplated herein, which initial inspection shall
occur no later than within [*] days of receipt of Product by Salix; provided,
however, that Salix shall not be obligated to pay for any Product that Salix
determines during such initial inspection is non-conforming. Payment shall be
made by [*] wire transfer in U.S. dollars to such bank and account in Italy as
is designated by Alfa in writing for such purpose. Alfa shall be responsible for
securing any governmental permits or making any filings with the Italian
government required in connection with such payment.

4.4 Taxes. Any federal, state, county or municipal sales or use tax, value added
tax or international sales tax, excise or similar charge, or other assessment
(other than that assessed against income), import or export fee, duty or other
charge assessed or charged on the manufacture, sale or transportation of a
Product as contemplated

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 14 -



--------------------------------------------------------------------------------

hereunder and not otherwise recovered by Alfa shall be paid by Salix. Alfa’s
invoices shall include all information required by law. Alfa agrees to use good
faith efforts to recover any tax, charge or assessment otherwise payable by
Salix under this Section 4.4 from the relevant governmental authority or other
third party, as and to the extent contemplated by applicable law.

4.5 Samples. During the initial two (2) years after the Putting Into Commerce of
the Crohn’s EIR Product, Alfa shall supply Salix with a reasonable quantity of
such Product to be distributed by Salix as promotional samples only. The
quantities and price for the Batches to be used as samples shall be agreed upon
by the Parties prior to the Putting Into Commerce of such Product.

ARTICLE 5

ORDERS

5.1 Delivery Date Lead Time. Salix shall place firm orders for Products in
Batches, with a delivery date of not less than [*] days after Alfa’s receipt
thereof. A minimum Batch order shall be agreed upon by the Parties prior to
submission by Salix of its initial purchase order for each Product. Salix shall
submit its initial purchase order for a Product not later than [*] days
following approval of the relevant NDA for such Product. Products shall be
shipped to Salix within the time frame requested in the applicable purchase
order, provided that Alfa has at least a [*]-day lead time. In case of any delay
of shipment, Salix is not deemed to have waived its right for delivery. The
Manufacturer’s obligation to meet the lead times required under this Section 5.1
is subject to Salix fulfilling its obligations under Section 3.3, including
providing artwork for labels, in a timely manner.

5.2 Forecasts. Not later than [*] months after the submission of an NDA to the
FDA for a particular Product, Salix shall provide to Alfa an initial [*] month
forecast of its requirements for such Product, which forecast shall be updated
quarterly until the first Putting into Commerce of such Product. Thereafter,
Salix shall provide an updated rolling [*] month forecast by the fifteenth
(15th) day of each month. After the first [*] months after such Product is Put
into Commerce in the United States, the Parties shall review the forecasting and
ordering procedures set forth in this Agreement.

5.3 Orders. Following the initial order referenced in Section 5.1, Salix shall
submit a binding purchase order with each forecast for Product equal to the
amount set forth in the first [*] months of each forecast. Alfa shall not be
required to fill any Salix purchase order to the extent that the units ordered
are greater than [*] percent ([*]%) of Salix’s most recent forecast for the
relevant period to which the order pertains. Within [*] Business Days of receipt
of a purchase order, Alfa shall notify Salix in writing of its acceptance of
such purchase order as a binding order. Such confirmation shall also confirm the
desired delivery date and the desired quantities. Dispatch of such confirmation
shall constitute the acceptance of a binding order for the amount of Product
covered by such confirmation,

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 15 -



--------------------------------------------------------------------------------

provided that Alfa may not reject any order consistent with this Agreement that
lies within [*] percent ([*]%) of the then most recent forecast previously
submitted by Salix. If Alfa fails to make any such notification to Salix within
[*] Business Days of receipt of a purchase order, such purchase order shall be
deemed to have been accepted. Alfa shall use commercially reasonable efforts to
fulfill Salix’s purchase orders to the extent such orders exceed Salix’s
forecast for the relevant forecast period by more than [*] percent ([*]%).

ARTICLE 6

QUALITY ASSURANCE

6.1 Quality Agreement. At such time as the Parties mutually agree, and in any
event prior to the Putting into Commerce of a Product, Salix and Alfa shall
prepare and enter into a reasonable and customary quality assurance agreement
that shall set forth the terms and conditions upon which Alfa will conduct its
quality activities in connection with this Agreement (the “Quality Agreement”).
Each Party shall duly and punctually perform all of its obligations under the
Quality Agreement

6.2 Quality Assurance. Alfa, at its sole expense, shall be responsible for
conducting all quality control analyses of the Manufacturing and Raw Materials
in a normal commercially acceptable manner. Alfa shall supply, or cause the
Manufacturer to supply, a Certificate of Analysis with each Batch of Product and
any other documentation required by law or the Quality Agreement. Complete
copies of all test results or assays called for in the Specifications shall be
submitted to Salix promptly following any request therefor.

ARTICLE 7

WARRANTIES AND INSPECTION

7.1 Alfa Warranties. Alfa represents and warrants that:

(a) as at the date of delivery to Salix, each Product delivered by Alfa pursuant
to this Agreement shall comply fully with the Specifications for such Product
and the Certificate of Analysis therefor provided pursuant to Section 6.1;

(b) as at the date of delivery to Salix, all Products delivered by Alfa pursuant
to this Agreement shall have been Manufactured, packaged, stored and shipped
fully in accordance with all relevant cGMP, all applicable laws and regulations,
all requirements, commitments and undertakings made in the applicable Marketing
Approval for the relevant Product, this Agreement and the Quality Agreement;

(c) it shall prepare and maintain all such Batch records and samples as may be
required for the Manufacture of chemical compounds for pharmaceutical use of
this type by any relevant Regulatory Authority, for the full period required
under any applicable regulations or as otherwise set forth in Section 3.8(c);

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 16 -



--------------------------------------------------------------------------------

(d) title to all Product shall pass to Salix free and clear of any security
interest, lien or other encumbrance, other than those to which Salix has
consented and those arising by operation of law, if any;

(e) all Product shall be Manufactured in facilities that are in compliance in
all material respects with all applicable material laws in effect at the time of
such Manufacture (including applicable inspection requirements of FDA and other
Regulatory Authorities);

(f) the expiration date of the Product is no earlier than the shorter of [*]
months and the maximum shelf life permitted by applicable Regulatory Approvals,
with such expiration date requirements to be adjusted in good faith by the
Parties to take account of the results of any ongoing stability studies;

(g) the Product has not been adulterated or misbranded under the Federal Food,
Drug, and Cosmetic Act, as amended (the “FFDCA”), and similar provisions of
other applicable law;

(h) the Product may be introduced into interstate commerce pursuant to the FFDCA
and similar provisions of other applicable law;

(i) neither Alfa nor any Affiliates of Alfa that control Alfa have been debarred
or are subject to debarment proceedings pursuant to Section 306 of the FFDCA or
listed on either of the Excluded Lists, and neither Alfa nor any Affiliates of
Alfa that control Alfa will be debarred or will be subject to debarment
proceedings during the Term or will be listed on either of the Excluded Lists;
and

(j) Alfa and any Affiliates of Alfa that control Alfa have not and will not use
in any capacity relevant to the Manufacturing and supply of Products hereunder
the service of any Person that has been debarred or is subject to debarment
proceedings pursuant to Section 306 of the FFDCA or that is listed on either of
the Excluded Lists.

7.2 Inspection Rights. Alfa confirms that it shall grant to Salix and its
authorized representatives (so long as such representatives have entered into
binding confidentiality and non-use agreements with Salix providing for
obligations no less strict than Salix’s confidentiality obligations to Alfa
hereunder) full access to all records (including all permits, certificates and
licenses), documentation and data of Alfa or its Manufacturer(s), as Salix may
reasonably require for the purpose of confirming the compliance by Alfa with the
warranties set out in Section 7.1; provided, however, that such inspection shall
take place not more than twice each Calendar Year and shall take place upon
reasonable notice and during normal working hours. Subject to the foregoing and
any requirements arising pursuant to applicable laws and regulations, Alfa shall
arrange for Salix to have access to inspect any Manufacturing Facility within
the control of Alfa or any Manufacturer as well as the

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 17 -



--------------------------------------------------------------------------------

Manufacturing of the Products and any component or intermediate thereof,
including inspection of (a) Raw Materials, (b) the holding facilities for Raw
Materials or a Product or any component or intermediate thereof, (c) the
equipment used in the Manufacture of a Product or any component or intermediate
thereof, and (d) all records relating to such Manufacturing and the
Manufacturing Facility (to the extent they relate to a Product or any component
or intermediate thereof). All Confidential Information of Alfa or any
Manufacturer to which Salix and its representatives are given access pursuant to
this Section 7.2 is subject to ARTICLE 10. Following such audit, Salix shall
discuss its observations and conclusions with Alfa and the Parties shall in good
faith and as soon as commercially reasonable determine whether any corrective
actions are required, and if so, the manner and schedule for such corrective
actions to be implemented, with the goal of implementing any such corrective
actions as soon as commercially reasonable.

7.3 Reporting. Alfa shall, to the extent permitted by applicable law, (a) notify
Salix in writing within [*] Business Days after learning of any proposed
governmental inspection of a Manufacturing Facility by the FDA or any other
Regulatory Authority which relates to or could adversely affect the Manufacture
or supply of Products hereunder and promptly by telephone after learning of any
unannounced visit to, or inspection of, the Manufacturing Facility by the FDA or
any other Regulatory Authority which relates to or could adversely affect the
Manufacture or supply of Products hereunder, and (b) supply Salix with all
reports and written communications to or from any Regulatory Authority relating
to the foregoing within [*] Business Days after receipt thereof and shall
consult with Salix concerning the response of Alfa to each such communication.
Alfa shall provide Salix with a copy of all draft responses for comment as soon
as reasonably practicable and all final responses for review and comment as soon
as reasonably practicable. The Parties acknowledge and agree that Alfa has the
sole right to determine the contents and form of any communication with, or
response to, FDA regarding the Manufacturing Facility.

7.4 Quality Control Evaluation and Non-Conforming Product.

(a) In the event that Salix determines within [*] days of receipt of each
shipment of Product(s) (or within [*] days after discovery of any nonconformity
that could not reasonably have been detected by a customary inspection on
delivery), that any shipment fails to conform to the Specifications for such
Product, or shall have been Manufactured or shipped under conditions which do
not comply with this Agreement (including the warranties contained in
Section 7.1), Salix shall give prompt written notice to Alfa within such [*]-day
period, specifying the manner in which it fails to meet the requirements hereof.
If Salix fails to give such notice within such period, Salix shall be deemed to
have waived its right to reject such shipment due to failure to meet

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 18 -



--------------------------------------------------------------------------------

Specifications or to have been Manufactured or shipped under conditions which do
not comply with this Agreement (including the warranties contained in
Section 7.1). Upon receipt of such notice from Salix, Alfa shall undertake
appropriate evaluation of such sample and shall notify Salix whether it has
confirmed such nonconformity within [*] days after receipt of such notice from
Salix. If Alfa notifies Salix that it has not confirmed such nonconformity, the
Parties shall submit the dispute to an independent testing organization of
recognized repute within the U.S. pharmaceutical industry agreed upon by the
Parties, the appointment of which shall not be unreasonably withheld or delayed
by either Party. Both Parties shall cooperate with the testing laboratory’s
reasonable requests for assistance in connection with its evaluation hereunder.
The findings of the testing laboratory shall be binding on the Parties, absent
manifest error. The cost of such independent testing organization shall be paid
by the Party in error with respect to such shipment. If the testing laboratory
or Alfa confirms that a lot of Product does not conform to the warranty set
forth in Section 7.1 and Salix has provided the required notice (as set forth
above), Alfa, at Alfa’s option, promptly shall (i) supply Salix with a
conforming quantity of Product at Alfa’s expense or (ii) reimburse Salix for any
amounts paid by Salix with respect to such nonconforming Product if already
paid; provided, however, that in such situation Salix has the right to require
that Alfa supply conforming product rather than a refund. Salix shall have the
right to offset any such reimbursement against any payments owed by Salix to
Alfa under this Agreement in the event Alfa files for protection from creditors
under applicable bankruptcy laws or becomes subject to an involuntary bankruptcy
proceeding, makes an assignation for the benefit of creditors, becomes insolvent
or takes any equivalent measures in any relevant jurisdiction. Alfa shall
promptly notify Salix if at any time it discovers that any Product delivered
hereunder does not conform to the warranty set forth in Section 7.1. The
provisions of Arts. 201 and 210 of the Swiss Code of Obligations are hereby
waived and replaced by the above to the extent permitted by law, it being
understood that a notice given by Salix within the said [*]-day period as
provided above shall be sufficient to prevent Salix from being precluded from
obtaining the remedy provided for in this Section 7.4(a) due to the application
of any applicable statute of limitations or similar provision of law if such
claim is pursued by Salix by filing a court action within [*] months after
presentation of the finding of the testing laboratory.

(b) The rights and remedies provided in this Section 7.4 shall be without
prejudice to Salix’s rights in connection with any latent defect contained in
the Products that could not be discovered with the [*]-day period described in
Section 7.4(a) following Salix’s receipt of a shipment of Product(s) upon a
reasonable and customary inspection and testing on delivery, or any breach by
Alfa of the warranties contained in Section 7.1.

(c) Disposal. Salix shall not dispose of any non-conforming shipment of Product
without written authorization and instructions from Alfa. Alfa shall promptly
notify Salix as to the disposal thereof (at Alfa’s sole cost and expense) at the
conclusion of any investigation by Alfa or the independent testing organization,
as set forth in Section 7.4.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 19 -



--------------------------------------------------------------------------------

7.5 Safety Data Exchange Agreement. Each Party shall comply fully with the
Safety Data Exchange Agreement dated [*] (which is incorporated in this
Agreement by reference as if fully restated herein) in regard to the safety
policies and procedures regarding the Products, including their respective
obligations regarding reporting adverse events relating to the Products and
notifying the other Party of any information concerning adverse events.

ARTICLE 8

INDEMNIFICATION AND DAMAGES

8.1 In Favor of Salix. Alfa shall defend, indemnify and hold Salix, its
Affiliates and their respective officers, directors, employees and agents (the
“Salix Indemnified Parties”) harmless from and against any and all claims,
demands, losses, damages, liabilities (including product liability), settlement
amounts, cost or expenses whatsoever (including reasonable legal fees and costs
and court costs) (collectively, “Losses”) arising from or relating to any claim,
action or proceeding made or brought against such Person by a third party as a
result of:

(a) Alfa’s breach of any of its representations, warranties or covenants set
forth in this Agreement;

(b) Alfa’s negligence or willful misconduct in connection with the performance
of its obligations under this Agreement; and

(c) the storage, release, or disposal of any hazardous or regulated material or
any waste by Alfa;

except, in each case, for those Losses for which Salix has an obligation to
indemnify the Alfa Indemnified Parties pursuant to Section 8.2, as to which
Losses each Party shall indemnify the other Party to the extent of its
respective liability for such Losses.

8.2 In Favor of Alfa. Salix shall defend, indemnify and hold Alfa, its
Affiliates and their respective officers, directors, employees and agents (the
“Alfa Indemnified Parties”) harmless from and against any and all Losses arising
from or relating to any claim, action or proceeding made or brought against such
Person by a third party as a result of:

(a) Salix’s breach of any of its representations, warranties or covenants set
forth in this Agreement;

(b) Salix’s negligence or willful misconduct in connection with the performance
of its obligations under this Agreement; and

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 20 -



--------------------------------------------------------------------------------

(c) any third party claim made by any Person relating to or arising out of
death, personal injury, or other product liability related to Salix’s
Manufacture of the Products (if it exercises its right to Manufacture Products
under ARTICLE 11) or the use, sale or distribution of the Products and, in each
case, caused by the negligence of Salix or its subcontractors or agents,
including Salix’s manufacturers (other than Alfa or the Manufacturers),
warehousers or distributors;

except, in each case, for those Losses for which Alfa has an obligation to
indemnify the Salix Indemnified Parties pursuant to Section 8.1, as to which
Losses each Party shall indemnify the other Party to the extent of its
respective liability for such Losses.

8.3 Notice; Defense. In the event of any claim, action or proceeding for which a
Person is entitled to indemnification hereunder, the Person seeking
indemnification (“Claimant”) shall promptly notify the relevant Party
(“Indemnitor”) of any Losses or discovery of facts upon which such Claimant
intends to base a request for indemnification under Section 8.1 or 8.2, but in
no event shall the Indemnitor be liable for any Losses that result from any
delay in providing such notice. Each such notice must contain a description of
the claim and the nature and amount of such Loss (to the extent that the nature
and amount of such Loss are known at such time). The Claimant shall furnish
promptly to the Indemnitor copies of all papers and official documents received
in respect of any Losses. Indemnitor shall then promptly assume responsibility
for and shall have full control of such matter, including settlement
negotiations and any legal proceedings, and shall appoint any legal counsel
selected by the Indemnitor, which shall be reasonably acceptable to the
Claimant. Claimant shall fully cooperate in Indemnitor’s handling and defense
thereof (including by delivering to the Indemnitor all original notices and
documents (including court papers) received by the Claimant in connection with
the third party claim), provided that Indemnitor shall keep Claimant fully
informed of the progress and conduct of any such negotiations or legal
proceedings (which shall include providing copies of all court filings) and
shall not in any settlement or defense of the same make any admission or
otherwise act in such manner as may prejudice the continuing business or
reputation of Claimant or rights to Exploit the Products without the prior
written consent of Claimant (such consent not to be unreasonably withheld or
delayed). The Indemnitor shall not be liable for any settlement or other
disposition of a Loss by the Claimant that is reached without the written
consent of the Indemnitor. Regardless of whether the Indemnitor chooses to
defend or prosecute any third party claim, no Claimant shall admit any liability
with respect to, or settle, compromise or dispose of, any third party claim
without the prior written consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed). The assumption of the defense of
a third party claim by the Indemnitor shall not be construed as an
acknowledgment that the Indemnitor is liable to indemnify the Claimant in
respect of the third party claim, nor shall it constitute a waiver by the
Indemnitor of any defenses it may assert against any Claimant’s claim for
indemnification. Subject to Section 8.4, if the Indemnitor assumes the defense
of a third party claim, the Indemnitor shall not be liable to the Claimant for
any legal expenses subsequently incurred by such Claimant in connection with the
analysis, defense or settlement of the third party claim. In the event that it
is ultimately determined that the Indemnitor is not obligated to indemnify,
defend or hold harmless the Claimant from and against the third party claim, the
Claimant shall reimburse the Indemnitor for any and all costs and expenses
(including reasonable attorneys’ fees and costs of suit) and any Losses incurred
by the Indemnitor in its defense of the third party claim with respect to such
Claimant.

 

- 21 -



--------------------------------------------------------------------------------

8.4 Right to Participate in Defense. Without limiting Section 8.3, any Claimant
shall be entitled to participate in, but not control, the defense of such third
party claim and to employ counsel of its choice for such purpose; provided,
however, that such employment shall be at the Claimant’s own expense unless
(a) the employment thereof has been specifically authorized by the Indemnitor in
writing, (b) the Indemnitor has failed to assume the defense and employ counsel
in accordance with Section 8.3 (in which case the Claimant shall control the
defense), or (c) the interests of the Claimant and the Indemnitor with respect
to such third party claim are sufficiently adverse to prohibit the
representation by the same counsel of both parties under applicable law, ethical
rules or equitable principles.

8.5 Insurance.

(a) Insurance Requirements. Each Party represents that it currently maintains,
and agrees that it will, during the Term, maintain insurance adequate to cover
such Party’s obligations under this Agreement. Each Party shall provide the
other Party with evidence of such insurance, upon request.

(b) Policies. Each Party shall maintain comprehensive general liability
insurance and product liability/completed operations coverage in the amount of
not less [*] Euros (€[*]). The insurance policies shall be provided by an
insurance carrier(s) reasonably acceptable to the other Party. Certificates of
insurance for such policies shall be furnished to the other Party within
forty-five (45) days after the Effective Date. Such policies shall remain in
effect throughout the Term (and, if written on a claims made basis, for no less
than [*] years thereafter) and shall not be canceled or subject to a reduction
of coverage or any other modification without not less than [*] days’ prior
written notification of the other Party.

8.6 Limitations on Liability.

(a) Notwithstanding anything to the contrary set forth in this Agreement, and to
the extent permitted by law, any and all liability of each Party to the other
Party howsoever arising under this Agreement shall be limited (except for death
or personal injury caused by the negligence or willful misconduct of the Party
or its employees) to [*] Euros (€[*]).

(b) UNDER NO CIRCUMSTANCES SHALL A PARTY HERETO BE LIABLE TO THE OTHER PARTY
HEREOF FOR CONSEQUENTIAL, INCIDENTAL,

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 22 -



--------------------------------------------------------------------------------

PUNITIVE OR SPECIAL DAMAGES IN RESPECT OF PERFORMANCE OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT ALL AMOUNTS THAT AN INDEMNIFIED PERSON IS REQUIRED TO
PAY TO ANY THIRD PARTY AS THE RESULT OF A MATTER FOR WHICH SUCH INDEMNIFIED
PERSON IS ENTITLED TO BE INDEMNIFIED UNDER THIS ARTICLE 8 SHALL BE CONSIDERED TO
BE DIRECT DAMAGES WHICH ARE INDEMNIFIABLE HEREUNDER.

ARTICLE 9

INTELLECTUAL PROPERTY AND IMPROVEMENTS

9.1 License to Alfa. Salix hereby grants to Alfa, with the right to grant
sublicenses to its designated third party Manufacturers for the sole purpose of
allowing Alfa to perform its obligations hereunder, (a) a non-exclusive,
royalty-free license to use the Salix Technology Rights and (b) a non-exclusive,
royalty-free license to use any trademarks Controlled by Salix relating to the
Products and other Intellectual Property rights Controlled by Salix relating to
the Products, in each case, for the sole purpose of exercising its rights and
performing its obligations under this Agreement. Except for the license grants
to Alfa in this Section 9.1 and as otherwise necessary for the performance of
this Agreement, no license, express or implied, is granted pursuant to this
Agreement by either Party to the other under any of its Intellectual Property
rights.

9.2 No Transfer of Intellectual Property Rights. Salix acknowledges that it
shall not acquire any rights in respect of the Alfa Technology Rights or the
goodwill associated therewith by virtue of the execution or performance of this
Agreement, other than the limited license rights explicitly granted herein.

9.3 Manufacturing Records and Process Improvements. Title to and rights in all
manufacturing records (including Batch records and validation data) and Process
Improvements generated by Alfa or its Manufacturers shall be and remain at all
times exclusively vested in Alfa, and Salix disclaims any right thereto.

ARTICLE 10

CONFIDENTIALITY

10.1 Salix’s Obligations. During the Term and for a period of [*] years after
the expiration or termination of this Agreement or the Amended and Restated
License Agreement, if the Amended and Restated License Agreement remains in
effect after the expiration or termination of this Agreement, Salix shall keep
secret

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 23 -



--------------------------------------------------------------------------------

and confidential and shall use all reasonable efforts to ensure that the same is
kept confidential by its Affiliates and Sublicensees, all Alfa Technology Rights
and other Confidential Information disclosed to it by Alfa (the “Alfa
Confidential Information”) and shall not use the same for any purpose other than
the exercise of the rights granted to it by Alfa under this Agreement or the
performance of its obligations under this Agreement or disclose the same to any
third party other than (a) as may be required in connection with the performance
of its obligations hereunder or (b) as otherwise set forth in Section 10.4.
Without limiting the foregoing, Salix agrees that it shall take the same level
of measures to protect the confidentiality of Alfa Confidential Information
which it takes with respect to Salix’s own confidential and proprietary
information, but not less than reasonable care.

10.2 Alfa’s Obligations. During the Term and for a period of [*] years after the
expiration or termination of this Agreement or the Amended and Restated License
Agreement, if the Amended and Restated License Agreement remains in effect after
the expiration or termination of this Agreement, Alfa shall keep secret and
confidential and shall use all reasonable efforts to ensure that the same is
kept confidential by its Affiliates and Sublicensees all Salix Technology Rights
and other Confidential Information disclosed to it by Salix (the “Salix
Confidential Information”), and shall not use the same for any purpose other
than the exercise of the rights granted to it by Salix under this Agreement or
the performance of its obligations under this Agreement or disclose the same to
any third party other than (a) as may be required in connection with the
performance of its obligations under this Agreement or (b) as otherwise set
forth in Section 10.4. Without limiting the foregoing, Alfa agrees that it shall
take the same level of measures to protect the confidentiality of Salix
Confidential Information which it takes with respect to Alfa’s own confidential
and proprietary information, but not less than reasonable care.

10.3 Exceptions to Confidentiality and Non-Disclosure Obligations.
Notwithstanding the obligations contained in Sections 10.1 and 10.2,
Confidential Information shall not include any data, information or
documentation which:

(a) shall be in the public domain prior to disclosure to the receiving Party, or
shall enter the public domain after the Amendment Effective Date otherwise than
by reason of the fault, negligence or wrongful act of the receiving Party;

(b) the receiving Party can show was in its possession free of any obligation of
confidentiality prior to the date of receipt or was independently developed by
employees of the receiving Party without reference to the information disclosed
by the disclosing Party; or

(c) is subsequently received by the receiving Party from a third party who is
not bound by any obligation of confidentiality with respect to said information.

Specific aspects or details of Alfa Confidential Information or Salix
Confidential Information shall not be deemed to be within the public domain or
in the possession of the receiving Party merely because the Confidential
Information is embraced by more general information in the public domain or in
the possession of the receiving Party. Further, any combination of

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 24 -



--------------------------------------------------------------------------------

Confidential Information shall not be considered in the public domain or in the
possession of the receiving Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of the
receiving Party unless the combination and its principles are in the public
domain or in the possession of the receiving Party.

10.4 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

(a) Made pursuant to a valid and effective subpoena or order issued by a court
of competent jurisdiction or other legal process or other supra-national,
federal, national, regional, state, provincial or local governmental or
regulatory body of competent jurisdiction or, if in the reasonable opinion of
the receiving Party’s legal counsel, such disclosure is otherwise required by
law, provided that it shall (i) immediately notify the other Party that it is
subject to such legally required disclosure, (ii) consult with the other Party
on the advisability of taking legally available steps to resist or narrow such
compelled disclosure, (iii) reasonably assist the other Party, at its request,
in its efforts to obtain an appropriate protective order or other reliable
assurance that confidential treatment shall be accorded to the Confidential
Information, to the extent such assistance is commercially reasonable, and
(iv) limit disclosure to the information its legal counsel advises must be
disclosed to comply with the legal requirement.

(b) Made by the receiving Party to Regulatory Authorities as required in
connection with any filing in relation to a Regulatory Approval or the
prosecution or maintenance of any patent; provided, however, that reasonable
measures shall be taken, to the extent available, to assure confidential
treatment of such information and that where a receiving Party intends to
disclose Confidential Information of the disclosing Party in relation to the
prosecution or maintenance of any patent, notice be provided to the disclosing
Party prior to disclosure by the receiving Party.

(c) Made by the receiving Party for purposes of enforcing claims that it may
have against the other Party or its Affiliates, whether under this Agreement or
otherwise; provided, however, that reasonable measures shall be taken, to the
extent available, to assure confidential treatment of such information.

(d) Made by the receiving Party or its Affiliates or Sublicensees to its or
their respective attorneys, auditors, advisors, consultants, licensees,
Sublicensees and Manufacturers, or as may be necessary or useful in connection
with the performance of its obligations or exercise of its rights as
contemplated by this Agreement; provided, however, that such Persons shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this ARTICLE 10
and the disclosing Party shall cause each such Person to sign a standard
non-disclosure agreement of the type that the disclosing Party requires
unaffiliated third parties to sign prior to disclosing its own confidential and
proprietary information; provided further that each Party shall remain
responsible for any failure by its Affiliates or Sublicensees or its or their
respective attorneys, auditors, advisors, consultants or Manufacturers to treat
such Confidential Information as required under this ARTICLE 10 (as if such
Affiliates, Sublicensees, licensees, attorneys, auditors, advisors, consultants
or Manufacturers, were Parties directly bound to the requirements of this
ARTICLE 10).

 

- 25 -



--------------------------------------------------------------------------------

(e) Made by the receiving Party to [*], each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this ARTICLE 10.

10.5 Return of Confidential Information. Upon the termination of this Agreement,
each Party shall return or destroy or make inaccessible all tangible copies of
any Confidential Information provided to it by the other Party, provided, that
their respective legal counsel may retain one (1) copy of the Confidential
Information for use solely for the purpose of determining their respective
rights and obligations under this Agreement.

10.6 Injunctive Relief. Each Party acknowledges and agrees that the other
Party’s Confidential Information constitutes unique and valuable trade secrets
and that the unauthorized disclosure or use of the other Party’s Confidential
Information would result in irreparable harm to the other Party for which
monetary damages would be inadequate. Accordingly, the Parties agree that in the
event of any breach or threatened breach of this ARTICLE 10, the non-breaching
Party shall be entitled to obtain injunctive or other equitable relief from any
court of competent jurisdiction in addition to all other remedies available to
it, and the breaching Party shall not claim as a defense thereto that the
non-breaching Party has an adequate remedy at law. In any such action for
injunctive or equitable relief the non-breaching Party shall not be required to
post a bond or other security. The Parties hereby irrevocably consent to the
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York, in either case sitting in
the Borough of Manhattan in the City of New York, over any legal action brought
by a Party to enforce its rights under this ARTICLE 10.

10.7 Disclosure of Agreement. To the extent, if any, that a Party determines in
good faith that it is required by applicable law to file or register this
Agreement or a notification in respect thereof with any governmental authority,
including the U.S. Securities and Exchange Commission or, in connection with the
prosecution or maintenance of any patent, the U.S. Patent and Trademark Office,
such Party may do so, and the other Party shall cooperate in such filing or
notification and shall execute all documents reasonably required in connection
therewith. In such situation, the filing Party shall request confidential
treatment of sensitive provisions of the Agreement, to the extent permitted by
applicable law and in consultation with the other Party, and shall not otherwise
disclose this Agreement except under circumstances otherwise contemplated by
this Agreement. The Parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate to respond to any request for further information
therefrom.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE 11

LICENSE TO MANUFACTURE

In the event that for any reason whatsoever (including, for the avoidance of
doubt, an event of force majeure as described in ARTICLE 13) Alfa shall fail to
supply Salix in accordance with confirmed written orders placed by Salix with
Alfa for the Product under the terms of this Agreement more than [*] during a
[*] day period, Salix may exercise the manufacturing license granted to Salix by
Alfa pursuant to Section 4.1.7 of the Amended and Restated License Agreement;
provided, however, that

(a) Salix’s right under this Article 11 to exercise the manufacturing license
will terminate at such time as Alfa establishes to Salix’s reasonable
satisfaction that it is able to resume fulfilling Salix’s orders for Products
and thereafter (without limiting Salix’s rights under Section 3.5) Salix will
resume purchasing from Alfa as soon as practicable; provided, however, that,
without limiting Salix’s rights under Section 3.5, Salix will be permitted for a
commercially reasonable period of time to continue to purchase up to [*] percent
([*]%) of its requirement for Products from other manufacturer(s) it qualified
prior to the date Alfa is able to resume its supply obligations hereunder (for
clarification the Parties agree that in no event shall the remedies under
Section 3.5 and under this Article 11, taken together, result in Salix being
entitled to purchase from a third party manufacturer more than [*] percent
([*]%) of its requirements of Products at any time when Alfa has established to
Salix’s reasonable satisfaction that it is able to fulfill in full Salix’s
orders for Products);

(b) Salix shall be permitted to exercise its manufacturing license for the sole
purpose of fulfilling its requirement of Products for sale within the Salix
Territory for use within the Field; and

(c) for the avoidance of doubt, Salix shall continue to pay all sums due under
the provisions of the Amended and Restated License Agreement with respect to
sales of Products.

ARTICLE 12

TERMINATION

12.1 Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue for so long as Salix is commercializing a Product.

12.2 Termination. In addition to any other rights or remedies a Party may have,
either Party may terminate this Agreement upon the occurrence of any of the
following events of default which is not cured within [*] days after written
notice thereof is received by the other Party:

(a) breach by the other Party of any of its material obligations hereunder,
which, if capable of being cured, is not cured by the breaching Party within [*]
days after receipt of a written notice specifying the breach and requiring
remedy;

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 27 -



--------------------------------------------------------------------------------

(b) should the other Party become subject of proceedings involving bankruptcy,
receivership, administration, insolvency, moratorium of payment, reorganization
or liquidation, or make any assignation for the benefit of the creditors or any
equivalent measures in any relevant jurisdiction; or

(c) if the licenses granted to Salix pursuant to the Amended and Restated
License Agreement terminate.

12.3 Survival. The obligations under Sections 3.8(c), 3.11, 4.3, 6.2, 7.1, 7.2,
7.4, 7.5, ARTICLE 8, Sections 9.2, 9.3, ARTICLE 10, this Section 12.3, and
ARTICLE 14 to ARTICLE 24 shall survive any expiration or other termination of
this Agreement in accordance with their terms. Without limiting the foregoing,
all such other provisions which by their terms are intended to survive the
expiration or termination of this Agreement shall so survive in accordance with
their terms.

ARTICLE 13

FORCE MAJEURE

Neither Party shall be liable to the other Party for any failure or delay in
performing any obligation under this Agreement (other than any payment or
confidentiality obligations) when such failure or delay is caused by events
beyond its reasonable control, including fire, flood, other natural disasters,
acts of God, war, labor disturbances, interruption of transit, accident,
explosion and civil commotion; provided that the Party so affected shall give
prompt notice thereof to the other Party and shall use reasonable efforts to
mitigate the adverse consequences thereof. No such failure or delay shall
terminate this Agreement, and each Party shall complete its obligations
hereunder as promptly as reasonably practicable following cessation of the cause
or circumstances of such failure or delay.

ARTICLE 14

DISPUTE RESOLUTION

14.1 Good Faith Discussions. In the event that any controversy or claim shall
arise between the Parties under, out of, in connection with, or relating to this
Agreement or the breach thereof, the Party initiating such controversy or

 

- 28 -



--------------------------------------------------------------------------------

making such claim shall provide to the other Party written notice containing a
brief and concise statement of the initiating Party’s claims, together with
relevant facts supporting them. During a period of [*] days, or such longer
period as may be mutually agreed upon in writing by the Parties, following the
date of said notice, the Parties shall make good faith efforts to settle the
dispute. Such efforts may include full presentation of both Parties’ claims and
responses, with or without the assistance of counsel, before the chief executive
officers (or their designees) of the Parties.

14.2 Arbitration. In the event that the Parties have been unable to reach accord
using the procedures set forth in Section 14.1 and only if such is the case,
either Party may seek final resolution of the matter through binding
arbitration, and only through binding arbitration. The failure of a Party to
comply with the provisions of Section 14.1 with respect to any controversy or
claim shall constitute an absolute bar to the institution of any proceedings, by
arbitration or otherwise, with respect to such controversy or claim. Any such
arbitration shall be held in Paris, France in the English language before a
panel of three (3) arbitrators in accordance with the then existing Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. In any arbitration proceeding hereunder, each Party shall
select one (1) arbitrator and the arbitrators selected by the Parties shall then
select a third arbitrator, who shall have at least [*] years’ experience in
pharmaceutical patent licensing. The arbitrators shall permit the Parties to
have discovery within the rules of the ICC. The decision of the arbitrators
shall be final and binding on the Parties and shall be accompanied by a written
opinion of the arbitrators explaining the arbitrators’ rationale for their
decision. Except as may otherwise be determined by the arbitrators in their
award to be just and appropriate in light of the particular circumstances and
outcome of the arbitration, the Party losing the arbitration shall pay all fees
and costs of the arbitrators and the ICC and reimburse the prevailing Party for
its reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges and travel expenses). The
intent of the Parties is that except for the entering of an arbitration order in
a court of competent jurisdiction, disputes shall be resolved finally in
arbitration as provided above, without appeal, and without recourse to
litigation in the courts.

14.3 Exceptions. Notwithstanding the foregoing provisions of this ARTICLE 14,
either Party may initiate an action before any court having competent
jurisdiction in order to obtain an order to preserve the status quo and avoid
incurring irreparable harm pending the resolution of any dispute that is
submitted to arbitration, to prevent or enjoin a breach or threatened breach of
confidentiality or to enforce provisions of this Agreement relating to ownership
rights in Intellectual Property without complying with the procedures set forth
in this ARTICLE 14.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT

15.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Parties hereto and their respective successors and permitted assigns.

15.2 Assignment by Alfa. Alfa shall have the right to assign this Agreement, in
whole or in part, to any Affiliate of its choice to whom the Alfa Technology
Rights are transferred, whether by way of sale and assignment, merger or
consolidation, operation of law or otherwise, and Salix hereby acknowledges and
accepts any such assignment, but Alfa shall not otherwise assign or purport to
assign this Agreement (in whole or in part) without the prior consent in writing
of Salix, such consent shall not be unreasonably withheld or delayed.

15.3 Assignment by Salix. Salix shall have the right to assign this Agreement,
in whole or in part, to any Affiliate of its choice to whom Salix assigns its
rights under the Amended and Restated License Agreement, whether by way of sale
and assignment, merger or consolidation, operation of law or otherwise, and Alfa
hereby acknowledges and accepts any such assignment, but Salix shall not
otherwise assign or purport to assign this Agreement (in whole or in part)
without the prior consent in writing of Alfa, such consent not to be
unreasonably withheld or delayed.

ARTICLE 16

ENTIRE AGREEMENT AND MODIFICATION

This Agreement constitutes the final and complete understanding existing between
Alfa and Salix relating to the subject matter hereof. The terms of this
Agreement cannot be substituted, superseded, waived or modified in any manner
except by written agreement executed for and on behalf of each of Alfa and
Salix.

ARTICLE 17

LANGUAGE AND GOVERNING LAW

17.1 English Language. All communications notices and proceedings required to be
given hereunder shall be in the English language.

17.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Switzerland, without giving effect to any conflict
of laws principles or rules. The Parties agree to exclude the application to
this Agreement of the United Nations Convention on Contracts for the
International Sale of Goods.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE 18

WAIVER

No waiver of any default by either Party shall be deemed to constitute a waiver
of any subsequent default with respect to the same or any other provision
hereof. No waiver shall be effective unless made in writing with specific
reference to the relevant provision(s) of this Agreement and signed by a duly
authorized representative of the Party granting the waiver.

ARTICLE 19

NOTICES

Except as otherwise herein provided, all notices to be served or notified to the
Parties hereunder shall (a) be mailed by internationally recognized courier
service or by registered airmail return receipt requested to their respective
addresses listed below or to any other address subsequently communicated in
writing, or (b) delivered by e-mail marked as being of high importance to the
e-mail address set forth below (to be confirmed by written notice sent in the
manner set forth in clause (a)), and shall be deemed to have been given [*]
Business Days after the day on which such mailing is made, or on the next
Business Day after the day on which it is sent in the case of any e-mail which
is followed by written notice as aforesaid.

 

Party

 

Address

to Salix:

 

Salix Pharmaceuticals, Inc.

Attn: General Counsel

8510 Colonnade Center Drive

Raleigh, North Carolina 27615

USA

With copies (which shall not constitute notice) to:    

Salix Pharmaceuticals, Inc.

Attn: Executive Vice President Business Development

8510 Colonnade Center Drive

Raleigh, North Carolina 27615

USA

E-Mail: [*]

  and  

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

E-Mail: ebritton@cov.com

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 31 -



--------------------------------------------------------------------------------

to Alfa:

 

Alfa Wassermann S.p.A

Attn: Mr. Andrea Golinelli

Via Ragazzi del ‘99 no. 5

40133 Bologna, Italy

E-mail: [*]

with copies (which shall not constitute notice) to:    

Alfa Wassermann S.p.A

Attn: Andrea Montanari

Via Ragazzi del ‘99 no. 5

40133 Bologna, Italy

E-mail: [*]

  and  

Alfa Wassermann, Inc.

4 Henderson Drive

West Caldwell, New Jersey 07006

U.S.A.

Attention: Ira S. Nordlicht, Chief Executive Officer

E-mail: [*]

  and  

Nordlicht & Hand

800 Westchester Avenue

Rye Brook, New York 10514

U.S.A.

Attention: Brian M. Hand, Esq.

E-mail: [*]

ARTICLE 20

SEVERABILITY

If any part of this Agreement is held unenforceable or in conflict with the
applicable laws or regulations of any applicable jurisdiction, the invalid or
unenforceable part or provision shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of the
invalid or unenforceable part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the Parties
hereto.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE 21

HEADINGS AND CONSTRUCTION

21.1 Headings. Headings are inserted for convenience and shall not by themselves
determine the interpretation of this Agreement.

21.2 References. References in this Agreement to Sections, Articles and Exhibits
refer to Sections and Articles of, and Exhibits to, this Agreement except as
otherwise specifically noted.

21.3 Rules of Construction. Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders. The term “including”
as used herein shall mean including, without limiting the generality of any
description preceding such term. The word “or” shall be interpreted in
accordance with its ordinary meaning as the context indicates.

ARTICLE 22

COUNTERPARTS

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original and which together shall constitute one and the same
instrument.

ARTICLE 23

MUTUAL DRAFTING

This Agreement constitutes the joint product of the Parties hereto. Each
provision has been subject to the mutual consultation and agreement of such
Parties and shall not be construed for or against either of them based on
authorship.

ARTICLE 24

THIRD PARTY RIGHTS

No provision of this Agreement is intended to be enforceable by any Person other
than the Parties hereto, their permitted assigns, and parties entitled to
indemnification pursuant to ARTICLE 8.

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE 25

RELATIONSHIP OF THE PARTIES

It is expressly agreed that Alfa, on the one hand, and Salix, on the other hand,
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
Alfa, on the one hand, nor Salix, on the other hand, shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior written consent
of the other Party to do so. All persons employed by a Party shall be employees
of such Party and not of the other Party and all costs and obligations incurred
by reason of any such employment shall be for the account and expense of such
Party.

ARTICLE 26

PERFORMANCE BY AFFILIATES

Each of Alfa and Salix acknowledges that its performance of its obligations and
its exercise of rights under this Agreement may be performed or exercised,
respectively, by Affiliates of Alfa and Salix. Each of Alfa and Salix guarantees
performance of this Agreement by any of its Affiliates.

ARTICLE 27

FURTHER ASSURANCE

Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such further instruments and do and cause to be done such further
acts and things, including the filing of such assignments, agreements, documents
and instruments, as may be necessary or as the other Party may reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes hereof, or to better assure and confirm unto such other
Party its rights and remedies under this Agreement.

ARTICLE 28

SUBCONTRACTORS

Salix and Alfa shall each have the right to subcontract any of its Manufacturing
activities with respect to Rifaximin Products to a third party. Each Party shall
remain solely responsible for all costs and expenses associated with its use of
subcontractor(s) hereunder.

(Signatures appear on the next page.)

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SALIX PHARMACEUTICALS, INC.     ALFA WASSERMANN S.p.A. By:   /s/ Rick Scruggs  
  By:   /s/ Andrea Golinelli

Name:

 

Rick Scruggs

    Name:  

Andrea Golinelli

Title:

 

EVP Business Development

    Title:  

Chief Strategy Officer

[Signature page for EIR Supply Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EIR PATENT APPLICATIONS

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PRICING METHODOLOGY

Definitions

For the purposes of this Exhibit B:

“Cost of Goods Sold” means the fully-burdened aggregate reasonable direct and
indirect costs and expenses incurred and recorded by Alfa in manufacturing the
Crohn’s EIR Product consisting solely of: (a) [*]; (b) [*]; (c) [*]; (d) [*];
(f) [*]; (g) [*]; and (h) [*], in each case ((a) through (h)), to the extent
specifically identifiable to the Manufacture of the Crohn’s EIR Product as
determined in accordance with either (i) [*], or (ii) [*].

“Floor Price” means [*].

“Net Selling Price” means the aggregate Net Sales of Salix and its Affiliates
for the Crohn’s EIR Product divided by the number of units of the Crohn’s EIR
Product sold (for this purpose, the Net Selling Price of different dosage sizes
of the Crohn’s EIR Product shall be calculated separately).

“Supply Price” means the price at which Alfa shall sell the Crohn’s EIR Product
to Salix, which shall be [*], subject to adjustment as set forth below.

Determination of Supply Price

Not later than [*] months prior to the commercial launch of the Crohn’s EIR
Product in the Salix Territory, Salix and Alfa shall act in good faith to agree
upon the Supply Price for the Crohn’s EIR Product, which shall be based on
Salix’s best estimate of its Net Selling Price. The same procedure shall be used
to adjust the Supply Price for each subsequent Calendar Year.

Audit of Net Selling Price

Alfa shall have the right to request an annual audit of Salix’s Net Selling
Price, to be conducted by an independent third party mutually acceptable to the
Parties. Such audit shall follow the procedures for determining the Net Selling
Price set forth above, and shall include consideration of any adjustment
resulting from the “Reconciliation of Supply Price” as set forth below in this
Exhibit C. The actual Net Selling Price determined by the auditor is referred to
as the “Adjusted Net Selling Price”. If the Adjusted Net Selling Price is
greater than the estimated Net Selling Price at which the Crohn’s EIR Product
was sold to Salix, Salix shall reimburse Alfa for the full difference between
the amount that had been charged to Salix for quantities of the Crohn’s EIR
Product during the period under audit, and the amount that Salix should have
paid for such quantities of the Crohn’s EIR Product, with such amount to be
added to Alfa’s next invoice to Salix. Furthermore, if such difference is
greater than [*]% of the total amount that Alfa Wassermann should have been paid
by Salix for the supply of the Crohn’s EIR Product during the period under
audit, Salix shall reimburse Alfa for the cost of the audit.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

B-1



--------------------------------------------------------------------------------

Supply Price Adjustment (Minimum Floor Price)

Notwithstanding the foregoing, in no event shall the Supply Price be less than
the Floor Price.

In the event that the Floor Price mechanism is activated, Salix shall be
entitled to request [*] audit of Alfa’s Cost of Goods Sold, to be conducted by
an independent third party mutually acceptable to the Parties. The cost of such
audit shall be borne by Salix unless the audit reveals that Cost of Goods Sold
applied by Alfa to setting the price for the Crohn’s EIR Product exceeded the
actual Cost of Goods Sold by more than [*] percent ([*]%), in which case Alfa
shall pay for the cost of the audit. If and to the extent that the audit
establishes that the Cost of Goods Sold as applied by Alfa in setting the Supply
Price exceeded the actual Cost of Goods Sold, Alfa shall, at the option of
Salix, either grant Salix (i) a credit to be applied towards future purchases of
the Crohn’s EIR Product or (ii) a refund, in either case, [A] in an amount equal
to the amount by which Salix was overcharged for its supply of the Crohn’s EIR
Product and [B] to be applied in the subsequent Calendar Year.

Reconciliation of Supply Price

After the end of each Calendar Year, the Parties shall jointly conduct a
reconciliation of the Supply Price for that year. The purpose of such
reconciliation shall be to determine the actual Net Selling Price charged by
Salix to its customers and to use that as a basis for determining whether the
Supply Price for the year was too high or too low. The reconciliation shall
compare (i) [*]% of the actual aggregate Net Selling Price charged to Salix
customers for all sales of the Crohn’s EIR Product for the year (the “Adjusted
Total Net Selling Price”) against (ii) the total amount charged by the
Manufacturers to Salix for the supply of Crohn’s EIR Product delivered to Salix
during such year (the “Total Salix Supply Charges”). If the Adjusted Total Net
Selling Price for a year exceeds the Total Salix Supply Charges for such year,
the difference shall be charged to Salix and added to the first invoice
submitted to Salix for orders in the succeeding Calendar Year. On the other
hand, if the Adjusted Total Net Selling Price for a year was less than the Total
Salix Supply Charges for such year, Alfa shall, at the option of Salix, either
grant Salix a credit to be applied toward future purchases of the Crohn’s EIR
Product or (ii) a refund, in either case, in an amount equal to the amount by
which the Total Salix Supply Charges exceeded the Adjusted Total Net Selling
Price.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

B-2